                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF NEW YORK

______________________________________

SELENA THOMPSON, et al.,

                     PLAINTIFFS,                          DECISION AND ORDER

VS.                                                       18-CV-6755 CJS

SPIN THE PLANET, INC., et al.,

                     DEFENDANTS.

_______________________________________



                                       APPEARANCES

For Plaintiffs:                                Annette M. Gifford, Esq.
                                               J. Nelson Thomas, Esq.
                                               Jessica Lynn Lukasiewicz, Esq.
                                               Michael J. Lingle, Esq.
                                               Thomas & Solomon LLP
                                               693 East Avenue
                                               Rochester, NY 14607
                                               (585) 272-0540

For Defendants:                                Joseph M. Sokolowski, Esq.
                                               Mary L. Fee, Esq.
                                               Fredrikson & Byron, P.A.
                                               200 South Sixth Street
                                               Suite 4000
                                               Minneapolis, MN 55402
                                               (612) 492-7000

                                       INTRODUCTION

       Siragusa, J. Plaintiffs filed a class action lawsuit alleging violations of New York and

Massachusetts labor laws in New York State Supreme Court against Defendants, who then

removed the action to this Court. The matter is before the Court on the following motions:

Defendants’ motion to dismiss, both filed on December 3, 2018, ECF No. 12 and motion to
stay the action conditioned on payment of costs on a prior action, ECF No. 14; Plaintiffs’

motion for an extension of time to file an amended complaint as a matter of course, filed on

December 21, 2018, ECF No. 17; and Plaintiffs’ First Motion to Amend filed on February 1,

2019, ECF No. 20. For the reasons below, the claims arising out of Defendants’ conduct in

Massachusetts are dismissed for lack of personal jurisdiction, Defendants’ motion to stay this

matter pending payment of costs in an earlier matter is granted, and Plaintiff’s motions to

amend are held in abeyance pending the lifting of the stay.

                                        BACKGROUND

       Plaintiffs filed this putative class action in New York State Supreme Court in Monroe

County on June 4, 2018, and served on Defendants on September 18, 2018. Notice of

Removal ¶¶ 1–2, Oct. 18, 2018, ECF No. 1. Defendants removed the case to this Court on

October 18, 2018, asserting diversity jurisdiction under 28 U.S.C. § 1332.

       The complaint “seeks to recover damages in the form of unpaid wages and pay as well

as injunctive relief and declaratory relief on behalf of the Named Plaintiffs and similarly

situated delivery drivers who work or have worked for Defendants in New York and

Massachusetts.” Compl. ¶ 1, Oct. 18, 2018, ECF No. 2-1. Plaintiffs claim that Defendants

illegally retained mandatory delivery charges collected from customers in violation of the laws

of both states.

       Defendants’ move, ECF No. 12, to dismiss, or in the alternative, transfer the complaint

to the District of Minnesota pursuant to Federal Rule of Civil Procedure 12(b)(2), 12(b)(6), and

28 U.S.C. § 1631. Among other arguments, Defendants claim they are not subject to

jurisdiction in New York.

       Defendants also move, ECF No. 14, to stay the proceedings pending Plaintiffs’

payment of costs for their earlier, unsuccessful lawsuit, pursuant to Federal Rule of Civil


                                               2
Procedure 41(d). Plaintiffs brought the lawsuit alleging similar claims, then dismissed it prior

to recommencing this lawsuit.

       Following Defendants’ filing of their motions, Plaintiffs moved, ECF No. 17, for an

extension of the deadline to file a motion to amend “as of right” pursuant to Federal Rule of

Civil Procedure 15(a), and to respond to Defendants’ pending motion to dismiss.

                                            ANALYSIS

       Before addressing either the motion to dismiss for failure to state a claim, or the

motion to extend the time to file an amended complaint, the Court must first assure itself that

it has jurisdiction over the parties.

Personal jurisdiction is lacking for the Massachusetts claims
       If the Court lacks personal jurisdiction, it is “powerless to proceed to an adjudication.”

Employers Reinsurance Corp. v. Bryant, 299 U.S. 374, 382, 57 S. Ct. 273, 277, 81 L. Ed. 289

(1937). Defendants argue that the Court does not have personal jurisdiction over them to

adjudicate claims arising under Massachusetts law for events that presumably took place in

Massachusetts.

       To establish personal jurisdiction over a defendant, “due process requires a plaintiff

to allege (1) that a defendant has ‘certain minimum contacts’ with the relevant forum, and

(2) that the exercise of jurisdiction is reasonable in the circumstances.” O’Neill v. Asat Tr. Reg.

(In re Terrorist Attacks on September 11, 2001 (Asat Tr. Reg.)), 714 F.3d 659, 673 (2d Cir.

2013). A defendant’s conduct and connection with the forum state should allow it to

reasonably anticipate it could be haled into court there. Id. (citing World-Wide Volkswagen

Corp. v. Woodson, 444 U.S. 286, 297 (1980)).




                                                3
       In assessing whether a defendant has the necessary minimum contacts with the forum

state, the Court must make a distinction between specific and general personal jurisdiction.

Id.

       “Specific [personal] jurisdiction exists when ‘a [forum] exercises personal
       jurisdiction over a defendant in a suit arising out of or related to the defendant’s
       contacts with the forum’; a court’s general jurisdiction, on the other hand, is
       based on the defendant’s general business contacts with the forum…and
       permits a court to exercise its power in a case where the subject matter of the
       suit is unrelated to those contacts.” The existence of either specific personal
       jurisdiction or general personal jurisdiction satisfies the “minimum” contacts
       requirement of the Due Process Clause.

Id. at 674 (citations omitted). Looking at the New York statute regarding personal jurisdiction,

N.Y. C.P.L.R. § 302. Section 302 provides that personal jurisdiction in the state is established

when the defendant (1) transacts business in New York, and (2) the asserted claim arises

from that business activity. Licci v. Lebanese Canadian Bank, 732 F.3d 161, 168 (2d Cir.

2013) (quoting Sole Resort, S.A. de C.V. v. Allure Resorts Mgmt., LLC, 450 F.3d 100, 103 (2d

Cir. 2006)). Defendants concede they are transacting business in New York, but the complaint

does not allege that the Massachusetts claims arise from Defendants’ New York business

activity. Thus, they argue, the complaint does not establish any basis for specific jurisdiction

over claims arising from activities in Massachusetts and ask the Court to dismiss those claims,

or, in the alternative, transfer this case to Defendants’ home state, Minnesota.

       Paragraphs 17, 18, 70, and 72 of the complaint allude to activities in Massachusetts.

Paragraphs 78 through 80 discuss relevant Massachusetts law, and paragraph 90(b)

describes the Massachusetts subclass for purposes of Federal Rule of Civil Procedure 23. The

Second Cause of Action described in paragraphs 106–11 raises claims under Massachusetts

law. The Court agrees that the complaint does not establish a basis for specific personal

jurisdiction for the claims arising from activities in Massachusetts under Massachusetts law.



                                                4
The Court has specific personal jurisdiction over the New York activities allegedly in violation

of New York law. The Court sees no reason at present to consider the alternative relief sought

by Defendants.

                                       hMotion for a Stay


       Defendants have also moved to stay this case pending Plaintiffs’ payment of the costs

from the prior case, also against the same defendants. Federal Rule 41(d), reads in pertinent

part as follows:

       If a plaintiff who previously dismissed an action in any court files an action
       based on or including the same claim against the same defendant, the court:

       (1) may order the plaintiff to pay all or part of the costs of that previous action; and

       (2) may stay the proceedings until the plaintiff has complied.


Fed. R. Civ. P. 41(d). Defendants accurately describe the history of the prior case, No. 18-CV-

6181, in their December 3, 2018, memorandum in support of the motion for a stay, ECF No.

15, at 2–3. The purpose of the Rule is to deter forum shopping and vexatious litigation. See

Horowitz v. 148 S. Emerson Assocs. LLC, 888 F.3d 13, 23 (2d Cir. 2018) (citing Andrews v.

America's Living Ctrs., LLC, 827 F.3d 306, 309 (4th Cir. 2016) (“[T]he purpose of Rule 41(d)

is to serve as a deterrent to forum shopping and vexatious litigation.” internal quotation marks

omitted)).

       Plaintiffs argue that Defendants have conceded that the two litigations vary from one

another. Pl.s’ Reply Mem. of Law 3, Jan. 4, 2019, ECF No. 19. However, Plaintiffs do not argue

that the present litigation is not based on or raising the same claims as in the prior litigation.

The complaint filed in case number 18-CV-6181, originally filed on October 5, 2017, in New

York Supreme Court in Monroe County, and removed to this Court on March 1, 2018, ECF No.



                                                5
1-2, involved plaintiffs Selena Thompson, Jon M. Stewart, Christine Ost and Jacob Manning,

as class representatives, suing Jimmy John’s Frahcnise, LLC, Jimmy John’s Enterprises, LLC,

Jimmy John’s LLC, Spin the Planet, Inc., STP JJ Team 1, LLC, doing business as Spin the Planet

Enterprises, doing business as Jimmy John’s, WTE, Inc. and Daniel Vansteenburg. In the

present suit, all the plaintiffs are the same, as well as defendants Spin the Planet, Inc., STP JJ

Team 1, LLC, doing business as Spin the Planet Enterprises, doing business as Jimmy John’s,

WTE, Inc., and Daniel Vansteenburg. The claim in the earlier lawsuit, No. 18-CV-6181, is that

the defendants were not paying drivers for the companies the mandatory minimum wage

required because the defendants were not reimbursing drivers for the use of their vehicles.

Further, the prior action included a claim that the defendants were illegally retaining

mandatory delivery charges collected from customers in violation of New York,

Massachusetts, and Minnesota laws. Thus, the Court concludes that the instant action is

based on the same operative claims as the prior action. Accordingly, the Court will stay this

action pending submission of proof that the costs of the prior action have been paid, or until

March 31, 2019, at which time Defendants may renew their motion for a further stay.

                                         CONCLUSION

       Defendants’ motion to dismiss, filed on December 3, 2018, ECF No. 12, is granted in

part, in that all claims based on actions arising from Defendants’ activities in Massachusetts

are dismissed without prejudice due to lack of personal jurisdiction. Defendants’ motion to

stay the action conditioned on payment of costs on a prior action, ECF No. 14, is granted, and

this matter is stayed pending the filing of proof of payment of the costs in case number 18-

CV-6181, or until March 31, 2019, at which time Defendants may renew their motion for a

further stay if necessary. Plaintiffs’ motion for an extension of time to file an amended

complaint as a matter of course, docketed on December 21, 2018, ECF No. 17, and First


                                                6
Motion to Amend, filed on February 1, 2019, ECF No. 20, are held in abeyance pending the

lifting of the stay.

DATED: February 11, 2019
       Rochester, New York

                                        /s/ Charles J. Siragusa
                                        CHARLES J. SIRAGUSA
                                        United States District Judge




                                           7
